                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Patricia C. Coffey

   v.                                 Case No. 18-cv-503-PB
                                      Opinion No. 2019 DNH 126
N.H. Judicial Retirement
Plan et al.


                        MEMORANDUM AND ORDER

        The New Hampshire Judicial Retirement Plan permits a judge

in active service to retire with a pension if she has at least

15 years of creditable service and is at least 60 years of age.

The issue this case presents is whether a former judge with

sufficient creditable service has a right to a pension even

though she resigned before she reached the minimum retirement

age.

        Patricia Coffey served as a full-time New Hampshire

Superior Court judge for 16 years.    She resigned in 2008, at the

age of 54.    Several years after Coffey turned 60, she applied

for a pension.    The Plan’s Board of Trustees denied her request

because it determined that a judge must be in active service

when she attempts to claim a pension.    Coffey disagreed and

filed this action.    The matter is before me on cross-motions for

summary judgment.




                                  1
            I. THE NEW HAMPSHIRE JUDICIAL RETIREMENT PLAN

     The Judicial Retirement Plan (“Plan”) is codified as

Chapter 100-C of the New Hampshire Revised Statutes.        It is “a

defined benefit plan providing disability, death, and retirement

protection to [its] members and their families.”        N.H. Rev.

Stat. Ann. § 100-C:2, I.       The benefits available under the Plan

vary depending upon whether a judge leaves service by

retirement, by death, or “for reasons other than retirement or

death.”   See id. §§ 100-C:5, 100-C:6 (retirement), 100-C:7

(death), 100-C:8 (reasons other than retirement or death).

     The Plan lays out three different paths to retirement.

First, § 100-C:5, I authorizes a judge to retire and claim a

“service retirement allowance” at designated ages with

sufficient creditable service.      Id. § 100-C:5, I.    The earliest

date at which a judge may retire and claim a service retirement

allowance is age 60. 1   Id.    Second, § 100-C:5, VII permits a


1    The allowance varies depending on a judge’s age when she
retires and her years of creditable service. A judge with at
least 15 years of creditable service may retire at 60 and
receive an annual allowance equal to 70% of the judge’s final
year’s salary. N.H. Rev. Stat. Ann. § 100-C:5, IV. One percent
is added for each additional year of creditable service, but the
total allowance may never exceed 75% of the judge’s final year’s
salary. Id. § 100-C:5, IV, V. If a judge waits until age 65 to
retire and has at least 10 years of creditable service, she is
entitled to a 75% annual allowance. Id. § 100-C:5, II. A judge
may also retire at 70 with at least 7 years of creditable
service and receive a 45% annual allowance. Id. § 100—C:5, III.
Each additional year of service for a judge who retires at age
70 entitles the judge to a 10% increase over the 45% level,
provided that the total allowance does not exceed 75% of the
judge’s final year’s salary. Id. § 100-C:5, III, V.

                                     2
judge who is not eligible for a service retirement allowance to

retire at any time if she has at least five years of creditable

service.   Id. § 100-C:5, VII.      A judge who retires under this

provision is entitled only to have her contributions to the Plan

returned with interest.      Id.   Third, § 100-C:6 authorizes a

judge to retire on a “disability retirement allowance” at any

time and claim a 70% annual allowance if she becomes

“permanently and totally disabled.”       Id. § 100-C:6.

     If a judge dies while in office or after becoming eligible

either for a service retirement allowance or a disability

retirement allowance, § 100-C:7 authorizes the judge’s spouse

(while unmarried) or her minor children (if the judge leaves no

spouse) to receive an annual payment of ½ of the judge’s salary.

Id. § 100-C:7.

     Finally, § 100-C:8 provides that a judge who “ceases to be

a judge for reasons other than retirement or death” is entitled

only to repayment of the judge’s contributions to the Plan.          Id.

§ 100-C:8, I.    Once contributions are refunded, the judge’s

rights under the Plan are terminated.      Id.

                       II.    STANDARD OF REVIEW

     Summary judgment is appropriate when the record reveals “no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Fed. R. Civ. P.

56(a); Tang v. Citizens Bank, N.A., 821 F.3d 206, 215 (1st Cir.

2016).   In this context, a “material fact” is one that has the

                                     3
“potential to affect the outcome of the suit.”    Cherkaoui v.

City of Quincy, 877 F.3d 14, 23 (1st Cir. 2017) (internal

quotation marks omitted).   A “genuine dispute” exists if a jury

could resolve the disputed fact in the nonmovant’s favor.     Ellis

v. Fidelity Mgmt. Tr. Co., 883 F.3d 1, 7 (1st Cir. 2018).

     On cross-motions for summary judgment, the standard of

review is applied to each motion separately.   See Am. Home

Assurance Co. v. AGM Marine Contractors, Inc., 467 F.3d 810, 812

(1st Cir. 2006); see also Mandel v. Boston Phoenix, Inc., 456

F.3d 198, 205 (1st Cir. 2006) (“The presence of cross-motions

for summary judgment neither dilutes nor distorts this standard

of review.”).    Thus, I must “determine whether either of the

parties deserves judgment as a matter of law on facts that are

not disputed.”    Adria Int’l Grp., Inc. v. Ferré Dev., Inc., 241

F.3d 103, 107 (1st Cir. 2001).

     The parties agree that no material facts are in dispute and

that I may resolve the case on the record submitted.

                            III. ANALYSIS

     Coffey bases her claim to a service retirement allowance on

§ 100-C:5, I, which provides in pertinent part that:

     Any member who has at least 15 years of creditable
     service and is at least 60 years of age . . . may
     retire on a service retirement allowance . . . upon
     written application to the board setting forth on what
     date, not less than 30 days nor more than 90 days
     subsequent to the filing of the application, the
     member desires to be retired. During such period of
     notification, the member may have separated from
     service.

                                  4
N.H. Rev. Stat. Ann. § 100-C:5, I.   She argues that this

provision grants a current or former judge a vested right to a

service retirement allowance at age 60 if she has sufficient

creditable service.   She then claims that she is entitled to an

allowance even though she resigned years before she reached the

minimum retirement age because she has more than 15 years of

judicial service and is now more than 60 years old.    As I

explain below, Coffey’s argument fails because § 100-C:5, I

plainly provides that a judge must be eligible to “retire” to

claim a retirement allowance.   Because Coffey resigned before

she was eligible to retire, she is not entitled to an allowance.

     When interpreting a statute, New Hampshire courts “first

look to the language of the statute itself, and, if possible,

construe that language according to its plain and ordinary

meaning.”   Petition of Carrier, 165 N.H. 719, 721 (2013).    If

the statute is clear and unambiguous, the court will not look

beyond its language to determine legislative intent.     In re Town

of Seabrook, 163 N.H. 635, 644 (2012).   The court must interpret

the text “within the context of the statute as a whole” and

“construe all parts of a statute together to effectuate its

overall purpose and avoid an absurd or unjust result.”      White v.

Auger, 171 N.H. 660, 666 (2019) (internal quotation marks

omitted).   “The legislature is not presumed to waste words or

enact redundant provisions and whenever possible, every word of


                                 5
a statute should be given effect.”     Garand v. Town of Exeter,

159 N.H. 136, 141 (2009) (internal quotation marks omitted).

     Here, the Plan’s plain language dooms Coffey’s claim.

Section 100-C:5, I authorizes a judge to “retire” on a service

retirement allowance.   N.H. Rev. Stat. Ann. § 100-C:5, I.      The

Plan defines “retirement” as “withdrawal from active service

with a retirement allowance granted under the provisions of this

chapter.”   Id. § 100-C:1, XIV.    Given this straightforward

definition, the only plausible way to read § 100-C:5, I is that

it requires a judge to be in active service when she elects to

retire and claim a service retirement allowance.      Because Coffey

resigned before she became eligible to retire on a service

retirement allowance, she has no right to an allowance. 2

     All the textual evidence supports this view.     First, § 100-

C:5, I expressly provides that a judge may separate from service

during the 30-to-90-day period between the date that a judge

submits her application for retirement and the date that her

retirement becomes effective.     Id. § 100-C:5, I.   If Coffey’s


2    Coffey does not argue that she retired when she resigned
from the judiciary at age 54, nor could she. Coffey was not
eligible to retire on a service retirement allowance at that
point because she was too young. See N.H. Rev. Stat. Ann.
§ 100-C:5, I. While she might have retired pursuant to § 100-
C:5, VII because she had more than five years of creditable
service, that provision does her no good because it would have
entitled her only to a return of her contributions to the Plan
with interest. See id. § 100-C:5, VII. Thus, her current claim
hinges on her contention that she did not retire until she
applied for a service retirement allowance years after she
resigned.

                                   6
reading of § 100-C:5, I were correct, this provision would be

utterly superfluous because a judge could separate from service

at any point before reaching retirement age and still claim a

service retirement allowance.    The New Hampshire Supreme Court

has made it quite clear that courts should not generally presume

that the legislature intended to use such superfluous statutory

language.    See Merrill v. Great Bay Disposal Serv., Inc., 125

N.H. 540, 543 (1984).

       Second, Coffey’s interpretation results in an absurd

reading of § 100-C:6, which governs disability retirement

benefits.    That section permits a disabled judge to “retire” on

a disability allowance at any time.    N.H. Rev. Stat. Ann. § 100-

C:6.    If, as Coffey argues, a judge need not be in active

service to retire, a judge could resign after a brief period of

service and years later claim a disability pension if she

becomes unable to perform judicial duties.    Consider a judge who

resigned after serving for one day, went into private practice,

and ten years later became unable to perform judicial duties but

was otherwise capable of practicing law.    Under Coffey’s

reading, that former judge would be entitled to a disability

retirement allowance because she did not have to be in active

service when she became disabled.     This absurd result is avoided

if the Plan is read to require that a judge be in active service

when she elects to retire.    Cf. White, 171 N.H. at 666 (statutes

should be construed to avoid absurd results).

                                  7
     Third, Coffey’s interpretation leaves the Plan as a whole

incoherent.   Section 100-C:8 makes it clear that a judge who

“ceases to be a judge for reasons other than retirement or

death” is not entitled to a retirement allowance.   Yet under

Coffey’s reading of § 100-C:5, I, a judge is entitled to a

retirement allowance at age 60 if she has sufficient creditable

service even if she resigned years before she was eligible to

retire.   This reading leaves § 100-C:5, I in direct conflict

with § 100-C:8, a conflict that disappears if a judge must be in

active service when she elects to retire.   Coffey’s argument

thus makes no sense when § 100-C:5, I is construed within the

context of the Plan as a whole.   Cf. Franciosa v. Hidden Pond

Farm, Inc., 171 N.H. 350, 355 (2018) (“We construe all parts of

a statute together to effectuate its overall purpose and avoid

an absurd or unjust result.”)

     Finally, a comparison of the Judicial Retirement Plan with

the State’s public employee retirement plan extinguishes any

lingering doubt about the viability of Coffey’s argument.    The

public employee retirement plan provides “vested deferred

retirement benefits” for certain state employees, public school

teachers, police officers, and firefighters (collectively,

“public employees”).   See N.H. Rev. Stat. Ann. §§ 100-A:10, 100-

A:1, X.   Eligible public employees who complete 10 years of

service and cease to be employees “for reasons other than

retirement or death” are “deemed in vested status and . . . may

                                  8
collect a vested deferred retirement allowance” after they reach

the minimum retirement age.   Id. § 100-A:10.    This allows a

public employee to separate from service after working for 10

years and later apply for a deferred retirement allowance.       In

the alternative, those public employees may seek a return of

their contributions to the retirement plan.     See id.   By

contrast, § 100-C:5, which was enacted after § 100-A:10, has no

similar language that allows a judge who separates from service

after attaining the requisite years of service to later claim a

vested right to a retirement allowance.   The fact the

legislature expressly granted certain public employees a vested

right to claim retirement benefits without granting a similar

right to judges sends a strong signal that judges were not

granted vested rights to retirement benefits if they resign

before they become eligible to retire.    Cf. State Emps. Ass’n of

N.H. v. N.H. Div. of Pers., 158 N.H. 338, 345 (2009) (“[W]here

the legislature uses different language in related statutes, we

assume that the legislature intended something different.”)

(internal quotation marks omitted).

     Coffey attempts to salvage her claim by invoking § 100-C:2,

which provides that the Plan “is intended for all time to meet

the requirements of a qualified pension trust within the meaning

of section 401(a) and to qualify as a governmental plan within

the meaning of section 414(d) of the United States Internal

Revenue Code of 1986, as amended.”    N.H. Rev. Stat. Ann. § 100-

                                 9
C:2, I.   According to Coffey, her reading of § 100-C:5, I is

required to ensure that the Plan retains its favorable tax

status under the Internal Revenue Code (“IRC”).    The problem

with this argument is that it is based on the incorrect premise

that the Plan’s tax status is endangered if it is construed in

accordance with its plain language.

     To be a qualified pension trust under IRC § 401(a), a

governmental plan must satisfy the vesting requirements of

§ 411.    See 26 U.S.C. § 401(a)(7).   Section 411(e) provides that

a governmental plan complies with § 411 if it satisfies the

vesting requirements established by the versions of § 401(a)(4)

and § 401(a)(7) that were in effect on September 1, 1974, before

ERISA was enacted.   See id. § 411(e)(2).    At that time,

§ 401(a)(4) provided that contributions and benefits under a

qualified plan could not discriminate in favor of employees who

are officers, shareholders, supervisors, or highly compensated

employees.   See id. § 401(a)(4) (as of Sept. 1, 1974).      Section

401(a)(7) also then specified that a qualified plan must

     provide[] that, upon its termination or upon complete
     discontinuance of contributions under the plan, the
     rights of all employees to benefits accrued to the
     date of such termination or discontinuance, to the
     extent then funded, or the amounts credited to the
     employees’ accounts are nonforfeitable.

Id. § 401(a)(7) (as of Sept. 1, 1974).    Neither provision,

however, required vesting for employees who were terminated

or left service before they became eligible to retire.


                                 10
     The regulations that implemented the pre-ERISA version of

§ 401 doom any possible argument that § 401(a)(7) required

vesting for employees who leave service before reaching the

minimum retirement age.   Those regulations specify that

§ 401(a)(7) applies only “upon the termination of the plan or

upon the complete discontinuance of contributions under the

plan” and protects only “nonforfeitable rights of an employee.”

See 26 C.F.R. § 1.401-6(a) (as of Sept. 1, 1974).   The

regulations further specifically recognize termination of

employment prior to retirement as a contingency that renders an

employee’s rights forfeitable:

     [I]f, under the terms of a pension plan, an employee
     will lose the right to any annuity purchased from, or
     to be provided by, contributions made by the employer
     if his services should be terminated before
     retirement, his beneficial interest in such
     contributions is forfeitable.

Id. § 1.402(b)-1(a)(2)(ii) (as of Sept. 1, 1974).

     Taken together, pre-ERISA § 401(a)(4) and § 401(a)(7)

preclude a governmental plan from (1) vesting benefits in a

manner that discriminates in favor of certain groups of

employees, or (2) divesting employees of nonforfeitable benefits

accrued as of the date of termination of, or discontinuation of

contributions to, the plan.   This is all that § 411 requires.

     The Judicial Retirement Plan satisfies these pre-ERISA

vesting requirements even though a judge must remain in active

service until she reaches retirement age and applies for


                                 11
retirement.    First, since all members of the Plan are judges,

the Plan is not susceptible to discriminatory vesting in

violation of § 401(a)(4).    Second, the Plan has not terminated

or discontinued contributions, and thus neither event that

triggers § 401(a)(7) has occurred.    Cf. Debell v. Bd. of Trs.,

Pub. Emps.’ Ret. Sys. (PERS), 815 A.2d 997, 1001 (N.J. App. Div.

2003) (holding that the vesting requirement under pre-ERISA

§ 401(a)(7) “assures that all employees with accrued benefits

would be vested according to the schedule contained in the

statute if the plan were terminated, not as petitioner argues

when an employee-member of the plan is terminated”).    In any

event, the Plan’s provision that a judge loses the right to a

retirement allowance if she separates from service before

becoming eligible to retire does not run afoul of § 401(a)(7)’s

vesting requirements.    The operative regulations expressly

provide that this type of forfeiture is not prohibited by

§ 401(a)(7).    See 26 C.F.R. 1.402(b)-1(a)(2)(ii) (as of Sept. 1,

1974).    The Plan thus satisfies the vesting requirements of the

IRC and qualifies for tax benefits as a governmental plan even

though it does not entitle a judge to retirement benefits if she

separates from service before she reaches the minimum retirement

age.

       Coffey’s only response is to claim that more recent IRS

guidance concerning the vesting requirements of § 401(a)(7)

indicates that a governmental plan must provide for vesting of

                                 12
benefits once the service time requirement is met.     She is

mistaken.

     The April 2012 IRS memorandum Coffey relies on sets forth

procedures for reviewing vesting provisions of governmental

plans that apply for a determination letter from the agency.

See Doc. No. 20-2.   It identifies three “safe harbor vesting

schedules” that are “deemed to satisfy the pre-ERISA vesting

rules,” including a schedule that provides for full vesting

after 15 years of creditable service.    See id. at 3.

     Although Coffey correctly notes that the Plan does not fall

within any of the safe harbors if it is construed to require a

judge to be in active service when she applies for retirement,

she misreads the memorandum to suggest that a plan is ineligible

for favorable tax treatment unless it is covered by one of the

safe harbors.   In fact, the memorandum merely specifies that a

plan that does not qualify under a safe harbor must be referred

to specific individuals within the agency “for further analysis

and resolution.”   Id. at 4.   Such plan may receive a favorable

determination letter upon further review.    See id.   Simply put,

the IRS memorandum does not identify the minimum vesting

requirements a plan must satisfy.     Rather, the safe harbors are

a procedural shortcut the agency uses to identify plans that

easily satisfy the pre-ERISA vesting requirements.

     Because the Internal Revenue Code does not require a

governmental plan to grant vested retirement rights to an

                                 13
employee who leaves active service before reaching retirement

age, the Plan’s favorable tax status is not threatened if it is

construed in accordance with its plain meaning.       The Plan’s

failure to qualify under one of the safe harbors has no effect

on this conclusion.

                          IV.   CONCLUSION

      In summary, § 100-C:5, I unambiguously requires a judge to

remain on the bench until she satisfies both the age and years

of service requirement in order to qualify for a service

retirement allowance.   Because Coffey resigned from service

prior to reaching retirement age, she is not entitled to retire

under the Plan.

      Since each of Coffey’s claims rests on her incorrect

interpretation of § 100-C:5, I, the Plan is entitled to judgment

as a matter of law on all claims.       Accordingly, I grant the

Plan’s motion for summary judgment (Doc. No. 22) and deny

Coffey’s motion for summary judgment (Doc. No. 20).       The clerk

is directed to enter judgment accordingly and close the case.

      SO ORDERED.

                                /s/ Paul J. Barbadoro
                                Paul J. Barbadoro
                                United States District Judge

August 14, 2019

cc:   Caroline M. Fiore, Esq.
      Stephen D. Rosenberg, Esq.
      Russell F. Hilliard, Esq.
      Scott H. Harris, Esq.
      Benjamin B. Folsom, Esq.

                                   14
